DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2021 has been entered.

Response to Amendment
Applicant’s amendment has been entered. Claims 1-4, 7-8, 11-12, and 14 remain pending, and new claims 15-24 have been added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (US 20120041586).
Regarding claim 15, Abe discloses a method of producing a three-dimensionally shaped object (cavity-forming surface of metal mold, 24’a Figs. 12 and 14) [0053], [0093]. Abe discloses equipping an additive manufacturing apparatus with a plate (base plate for shaped object 21 [0077], [0079]). Abe discloses a forming a portion comprising multiple layers (interior portion [0017-18], [0077], [0093]) by repetitively depositing raw material powder on the plate and radiating light [0077], [0080], [0083-84], [0086]. Abe discloses that the interior portion reinforces the three-dimensional object [0093]; therefore, the interior portion does meet the broadest reasonable interpretation of a support portion. Abe shows that the three dimensionally shaped object (cavity-forming surface of metal mold) is formed on top of the interior portion  (Figs. 12 and 14) and that the object is formed layerwise by depositing powder material and radiating light [0009], [0015], [0077], [0080], [0083-84], [0086]; therefore, in forming the three dimensionally shaped object, the process disclosed by Abe must form a first layer of the three-dimensionally shaped object (cavity-forming surface of metal mold) by depositing raw 
Regarding claim 16, Abe discloses decreasing the energy density of the light in forming the low density portions [0086]. 
Regarding claim 21, Abe discloses embodiments in which low density potions are formed on top of interior components formed of high density portions ([0095], 24’d, Figs. 12 and 14).
Regarding claim 22, Abe discloses that portions are formed according to shape data (determined in advance using 3-D CAD data) [0082]. Shape data for all formed .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US20120041586) as applied to claim 15 above.
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Abe (US20120041586) as applied to claim 15 above, and further in view of Fuwa (US20130065073). Fuwa is cited in prior office actions.
Abe discloses forming portions of different density through adjustment of applied laser energy density [0086]. Abe does not disclose that in forming low density portions, the packing ratio of the raw material powder in forming the support portion is lower than the packing ratio of the raw material powder in forming the three dimensionally shaped object.
Fuwa teaches a method for forming a three dimensionally shaped object irradiating light on metal powder [0001]. Fuwa teaches that increasing the packing density of the raw powder material increases the density of the formed material and a higher energy density of the light irradiated on the deposited powder [0116].
.

Allowable Subject Matter
Claims 1-4, 7-8, 11-12, 14, and 24 are allowed.
Claims 19-20 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Independent claim 1 requires: a step of forming a support portion comprising multiple layers by repetitively depositing raw material powder on a plate and radiating light; in the step of forming the support portion, a low-density support portion and a high-density support portion are formed adjacently in each layer of the multiple layers, and wherein an area in which the high-density support portion is in contact with the three-dimensionally shaped object is smaller than an area in which the high- density support portion is in contact with the plate. Claim 1 therefore requires that at least some area of 
The closest prior art of record to present claim 1 Cluckers (WO 2014/174090 A2) discloses support portions comprising multiple layers such that a high density portion is formed adjacent to a low density portion in a least each of some multiplicity of layers; however, there is no low density portion in the layers of the support which contact the plate. Because the independent claim requires that the high density portion contacting the plate be within the recited multiple layers and that low density support portions are formed in each of the multiple layers, Cluckers cannot meet the claimed limitations nor are they rendered obvious by Cluckers. 
The requirement in claim 1 that a high density portion in the multiple layers contacts both the base plate and the object further defines over Abe (US20120041586), the art applied to claim 15, because claim 1 requires the multiple layers comprise low density support portions, and Abe shows only high density portions in contact with the plate (see 24’b in Figs. 12 and 14). Note that unlike claim 1, claim 15 does not require a high density support portion within the multiple layers contact the plate, and in using the 
The requirement in claim 1 that there is a difference in the area of the high density portion in contact with the object and the area of the high density portion in contact with the plate defines over art for which high density support structures are columns. Limitations which require forming a support portion comprising multiple layers by repetitively depositing raw material powder on the plate and radiating light define over art for which unfused powder serves as a low density support portion.
Claims 2-4, 7-8, 11-12, 14, and 24 depend on claim 1.
Abe (US20120041586), the reference applied to claim 15 discloses that the portion relied upon to meet the claimed support portion and the portion relied upon to meet the claimed there-dimensionally shaped object integrally form a finished article, which directly contradicts the limitations recited in dependent claim 23. Further, as the portion of Abe relied upon to meet the claimed support portions is an interior portions of the finished article, Abe does not suggest the geometries of present claims 19 and 20 for the claimed support portions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20040228754 discloses forming a three dimensional article through layerwise irradiation of powder material. The article of US20040228754 is supported by support material of varying densities with lower density layers formed on high density layers.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736